Donlon, Judge:
The merchandise and evidence in this case do not differ materially from the merchandise and evidence in consolidated appeals 247957-A, etc., decided concurrently herewith. B. A. McKenzie & Co., Inc. v. United States, 39 Cust. Ct. 680, Reap. Dec. 9012. Indeed, the differences are that the rifles here are two only of the three models in the concurrent appeals, and that these were imported at Chicago, not Tacoma.
On the opinion in appeals 247957-A, etc., I find as facts:
1. That the merchandise in this appeal consists of Husqvarna rifles, models 644 and 647, exported from Sweden on May 16, 1951.
*6872. That, at the time of exportation, merchandise such as these rifles was not freely offered in Sweden for sale to all purchasers for home consumption or export.
3. That, at the time of exportation, such or similar merchandise was not freely offered in the United States for sale to all purchasers, packed, ready for delivery.
4. That a rifle, similar to Husqvarna rifles, models 644 and 647, was not, at the time of exportation, freely offered in Sweden for sale to all purchasers for home consumption or export.
I conclude as a matter of law:
1. That, at the time of exportation, there was no foreign, export, or United States value for Husqvarna rifles, models 644 and 647, as value is defined in section 402 of the Tariff Act of 1930, as amended.
2. That plaintiff has failed to overcome the presumptively correct appraised value of Husqvarna rifles, models 644 and 647, and that the values thereof are those returned by the appraiser.
Judgment will be entered accordingly.